Citation Nr: 1431215	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran had active service from June 1960 to August 1963.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from March and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his exposure to extreme noises while serving as an electrician during his period of active duty in the military.  Specifically, the Veteran maintains that he was exposed to loud noises while serving aboard the U.S.S. Wallace L. Lind, a destroyer that reportedly engaged in gun firing practice sessions on a regular basis.  The Veteran specifically recalled one particular incident where he was exposed to noise from the firing of a five-inch gun, and likened this experience to "getting hit in the head with a 2 x 4 piece of lumbar."  See December 2008 claim.  The Veteran also recalled participating in pistol team competitions aboard the ship, and attributed his hearing problems to these in-service experiences.  See March 2011 substantive appeal.  The Veteran further contends that he was not provided with any form of hearing protection during his period of service.  

Although the Veteran's service treatment records are absent any complaints, indications, or signs of hearing impairment, a March 1963 clinical record reflects that the Veteran presented with symptoms of numbness in the right ear as well as the area behind the right ear.  

The post-service treatment records reflect that the Veteran submitted additional evidence from his private audiologist at the Defiance Hearing Aid Center.  The May 2005 audiological report contains the Veteran's audiometric test results, the findings of which showed pure tone thresholds in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
105
110+
110+
--
110+
LEFT
75
75
80
--
80

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  This audiological evaluation establishes that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  During this treatment visit, the audiologist noted that the Veteran had worn hearing aids for the previous eighteen years.  Although he attributed the Veteran's hearing loss to gunshot sounds and diesel turbines, the evidence of record remains unclear as to whether his exposure to various noises in service led to his current hearing problems.  

Based on his assertions throughout the appeal, the Veteran appears to contend that he has experienced hearing problems and symptoms akin to tinnitus since his period of military service.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether evidence may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

The Board finds the Veteran's statements with respect to the onset of hearing problems in service and recurrent symptoms to be competent.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma in service while serving aboard the USS Wallace L. Lind during live target practice sessions and pistol ] competitions, and has since experienced ongoing hearing problems and symptoms akin to tinnitus are competent.  The evidence provided is also suggestive of a nexus between his hearing problems and the in-service events.  Therefore, a VA medical examination is necessary to determine 1) whether the Veteran's hearing loss is etiologically related to an in-service cause; and 2) whether the Veteran has a diagnosis of tinnitus that is etiologically related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has hearing loss and tinnitus (bilateral or unilateral).  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any hearing loss and tinnitus diagnosed on examination had its onset in service or is otherwise related to the Veteran's military service, to include the Veteran's in-service noise exposure.  In answering these questions, the examiner should discuss the Veteran's lay statements regarding the onset and duration of any hearing impairment and symptoms akin to tinnitus.  The medical reasons for accepting or rejecting the Veteran's history regarding onset of symptoms should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

